EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyler Donato and Joshua Boyle on 15 June 2022. The added limitations are in underlined bold italics (example) and the deleted limitations are in strikethrough bold italics ().

Amend Claim 22:
A post support sleeve, consisting of:
a housing having a planar base and at least one sidewall extending from an upper side of the planar base about a perimeter thereof;

the housing has an interior volume and an open top end disposed opposite the planar base, wherein the open top end is configured to accept a fence post;
the at least one sidewall has at least one aperture located therethrough, wherein the at least one aperture is configured to accept a fastener therein;
a plurality of semispherical traction nubs affixed to a lower side of the planar base;
a plurality of drain apertures disposed on the lower side of the planar base in a grid pattern within a boundary defined by the at least one sidewall; 
wherein each semispherical traction nub of the plurality of traction nubs is positioned within a single cell of the grid pattern of the plurality of drain apertures within the boundary defined by the at least one sidewall;
each single cell of the grid pattern formed by four of the plurality of drain apertures; and 
wherein the post support sleeve is proportioned to receive a fence post therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678